UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period Commission File Number 1-11398 ended June 30, 2009 CPI AEROSTRUCTURES, INC. (Exact name of registrant as specified in its charter) New York 11-2520310 (State or other jurisdiction (IRS Employer Identification Number) of incorporation or organization) 60 Heartland Blvd., Edgewood, NY (Address of principal executive offices) (zip code) (631) 586-5200 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ⁭ No x As of August 13, 2009, the number of shares of common stock, par value $.001 per share, outstanding was 5,995,465. 1 CPI AEROSTRUCTURES, INC . INDEX Part I - Financial Information Item 1 – Condensed Financial Statements Condensed Balance Sheets as of June 30, 2009 (Unaudited) and 3 December 31, 2008 Condensed Income Statements for the Three and Six Months ended 4 June 30, 2009 (Unaudited) and 2008 (Unaudited) Condensed Statements of Cash Flows for the Six Months ended June 30, 2009 5 (Unaudited) and 2008 (Unaudited) Notes to Condensed Financial Statements (Unaudited) 6 Item 2 – Management’s Discussion and Analysis of Financial Condition 15 and Results of Operations Item 3 – Quantitative and Qualitative Disclosures About Market Risk 21 Item 4T – Controls and Procedures 21 Part II -Other Information Item 4 – Submission of Matters to a Vote of Security Holders 22 Item 6 – Exhibits 22 Signatures 23 Exhibits 23 2 CPI AEROSTRUCTURES, INC. Part I - Financial Information Item 1 – Financial Statements CONDENSED BALANCE SHEETS June 30, December 31 (Unaudited) (Note 1) ASSETS Current Assets: Cash $ $ Accounts receivable, net Costs and estimated earnings in excess of billings on uncompleted contracts Prepaid expenses and other current assets Total current assets Plant and equipment, net Deferred income taxes Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Billings in excess of costs and estimated earnings on uncompleted contracts Current portion of long-term debt Line of credit Income tax payable Deferred income taxes Total current liabilities Long-term debt, net of current portion Other liabilities Total Liabilities Shareholders’ Equity: Common stock - $.001 par value; authorized 50,000,000 shares, issued 6,058,999 and 6,046,273 shares, respectively, and outstanding 5,995,465 and 5,982,739 shares, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, 63,534 shares (at cost) ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See Notes to Condensed Financial Statements 3 CPI AEROSTRUCTURES, INC. CONDENSED INCOME STATEMENTS For the Three Months Ended June 30, For the Six Months Ended June 30, (Unaudited) (Unaudited) Revenue Cost of sales Gross profit Selling, general and administrative expenses Income before provision for income taxes Provision for income taxes Net income Income per common share – basic Income per common share – diluted Shares used in computing income per common share: Basic Diluted See Notes to Condensed Financial Statements 4 CPI AEROSTRUCTURES, INC. CONDENSED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, (Unaudited) Cash flows from operating activities Net income Adjustments to reconcile net income to net Cash used in operating activities Depreciation and amortization Deferred rent Stock option expense Tax benefit from stock option and warrant exercises Deferred portion of provision for income taxes Changes in operating assets and liabilities: (Increase) decrease in accounts receivable Increase in costs and estimated earnings in excess of billings on uncompleted contracts (Increase) decrease in prepaid expenses and other assets Decrease in refundable income taxes Increase in accounts payable and accrued expenses Increase in billing in excess of costs on uncompleted contracts Increase (decrease) in income taxes payable Decrease in other liabilities Net cash used in operating activities Cash used in investing activities – purchase of plant and equipment Cash flows from financing activities: Repayments of long-term debt Proceeds from line of credit Repayment of line of credit Proceeds from exercise of stock options and warrants Tax benefit from stock option and warrant exercises Net cash provided by financing activities Net (decrease) increase in cash Cash at beginning of period Cash at end of period Supplemental disclosures of cash flow information: Non-Cash Investing and Financing Activities Settlement of other receivables $ Equipment acquired under capital lease Accrued expenses settled in exchange for common stock Cash paid during the period for: Interest Income taxes $ $ See Notes to Condensed Financial Statements 5 CPI AEROSTRUCTURES, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 1. INTERIM FINANCIAL STATEMENTS The condensed financial statements of CPI Aerostructures, Inc. (the “Company”) as of June 30, 2009 and for the three and six months ended June 30, 2009 and 2008 have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. All adjustments that, in the opinion of management, are necesary for fair presentation for the periods presented have been reflected as required by Regulation S-X, Rule 10-01. Such adjustments are of a normal, recurring nature. Certain information and note disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. The condensed balance sheet at December 31, 2008 has been derived from the audited financial statements at that date, but does not include all of the information and notes required by accounting principles generally accepted in the United States for complete financial statements. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. For comparability, certain 2008 amounts have been reclassified, where appropriate, to conform to the financial statement presentation used in 2009. 2. STOCK-BASED COMPENSATION The Company accounts for compensation expense associated with stock options in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 123R, “Share-Based Payment.” The Company’s net income for the three and six months ended June 30, 2009 includes approximately $302,000 and $405,000, respectively of non-cash compensation expense related to the Company’s stock options.The Company’s net income for the three and six months ended June 30, 2008 includes approximately $300,000 and $459,000, respectively, of non-cash compensation expense related to the Company’s stock options.The non-cash compensation expense related to all of the Company’s stock-based compensation arrangements is recorded as a component of selling, general and administrative expenses. The estimated fair value of each option award granted was determined on the date of grant using the Black-Scholes option valuation model. The following weighted-average assumptions were used for the options granted during the three and six month period ended June 30, 2009: Risk-free interest rate 1.65% and 1.66%, respectively Expected volatility 97.0% and 93.2%, respectively Dividend yield 0% Expected option term 5 years 6 CPI AEROSTRUCTURES, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) A summary of the status of the Company’s stock option plans as of June 30, 2009 and changes during the six month period ended June 30, 2009 is as follows: Weighted Weighted average average remaining Aggregate Exercise contractual Intrinsic Fixed Options Options Price term (in years) Value Outstanding at beginning of period Granted Forfeited Outstanding and expected to vest, at end of period Vested at end of period As of June 30, 2009, there was $307,771 of unrecognized compensation cost related to non-vested stock option awards which will be amortized through December 2010. During the six months ended June 30, 2009, no stock options were exercised.During the six months ended June 30, 2008, 21,250 stock options were exercised for cash resulting in proceeds to the Company of $141,688. 3. DERIVATIVE INSTRUMENTS AND FAIR VALUE Our use of derivative instruments has been to hedge interest rates. These derivative contracts are entered into with financial institutions.We do not use derivative instruments for trading purposes and we have procedures in place to monitor and control their use. We account for these derivative financial instruments in accordance with SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” (“SFAS 133”) as amended by SFAS No. 149, “Amendment of Statement 133 on Derivative Instruments and Hedging Activities” (“SFAS 149”).SFAS 133 requires that all derivative instruments be recorded on the balance sheet at fair value.For derivative instruments that are designated and qualify as a fair value hedge, the gain or loss on the derivative instrument as well as the offsetting gain or loss on the hedged item attributable to the hedged risk are recognized in the results of operations.For derivative instruments that are designated and qualify as a cash flow hedge, the effective portion of the gain or loss on the derivative instrument is reported as a component of other comprehensive income (loss) and reclassified into earnings in the same period or periods during which the hedged transaction affects earnings. 7 CPI AEROSTRUCTURES, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Any ineffective portion of the gain or loss on the derivative instrument for a cash flow hedge is recorded in the results of operations immediately.For derivative instruments not designated as hedging instruments, the gain or loss is recognized in the results of operations immediately.See below for a discussion of our use of derivative instruments, management of credit risk inherent in derivative instruments and fair value information. Derivative Instruments In October 2008, the Company entered into an interest rate swap with the objective of reducing our exposure to cash flow volatility arising from interest rate fluctuations associated with certain debt.The notional amount, maturity date, and currency of these contracts match those of the underlying debt.The Company has designated this interest rate swap contract as a cash flow hedge.The Company measures ineffectiveness by comparing the cumulative change in the forward contact with the cumulative change in the hedged item.No material ineffectiveness was recognized in the quarter ended June 30, 2009.As of June 30, 2009, we had a net deferred loss associated with cash flow hedges of approximately $88,000, due to the interest rate swap which has been included in Other Liabilities. As a result of the use of derivative instruments, the Company is exposed to risk that the counterparties may fail to meet their contractual obligations.Recent adverse developments in the global financial and credit markets could negatively impact the creditworthiness of our counterparties and cause one or more of our counterparties to fail to perform as expected.To mitigate the counterparty credit risk, we only enter into contracts with carefully selected major financial institutions based upon their credit ratings and other factors, and continually assess the creditworthiness of counterparties.To date, all counterparties have performed in accordance with their contractual obligations. Fair Value At June 30, 2009 and December 31, 2008, the fair values of cash, accounts receivable, accounts payable and accrued expenses approximated their carrying values because of the short-term nature of these instruments June 30, 2009 Carrying Amount Fair Value Debt Short-term borrowings and long term debt December 31, 2008 Carrying Amount Fair Value Debt Short-term borrowings and long-term debt We estimated the fair value of debt using market quotes and calculations based on market rates.
